Citation Nr: 1706255	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  07-17 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert B. Goss, Attorney


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to May 1969.  The Veteran died in January 1993.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2011, the Board reopened and remanded the claim for additional development.  

The Board denied this claim in a July 2012 decision.  The appellant then appealed the Board's July 2012 decision to the United States Court of Appeals for Veterans Claims (CAVC), and in May 2014, the CAVC issued a Memorandum Decision that vacated the July 2012 decision and remanded it back to the Board for further development.  

In March 2015, the Board remanded the case to the AOJ for further development consistent with the directives of the Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After completing the development ordered by the Board in its March 2015 remand, the AOJ issued a Supplemental Statement of the Case in August 2016.  Thereafter, in a September 2016 VA Form 9, the appellant's representative requested a Board hearing by live videoconference at a local VA office.  To date, the appellant has not been afforded a Board hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014).  

Thus, in order to afford the appellant due process and the opportunity to appear for a hearing, a remand of her appeal is again necessary to afford her the requested hearing before the Board can proceed with further appellate consideration.  38 C.F.R. §§ 20.700(a), 20.704(a) (2016).

Accordingly, the case is REMANDED for the following action:

Contact the appellant and schedule a videoconference hearing at the local RO before a Veterans Law Judge of the Board.  A copy of the letter notifying the appellant of the scheduling of the hearing should be placed in the record and a copy should be sent to her representative.  If the appellant withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




